DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-16 are presented for examination.

Claim Objections
2.	Claim 10 is objected to because of the following informalities:  in said claim, it is unclear as to how the first and/or the second display be both processed, at the same time, before and after image processing.  Clarification is required.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.        Claims 1, 6, 9 and 14-16 are rejected under 35 U.S.C. 102(a)(a1) as being anticipated by Sato et al. (US 2020134882) 
Considering claims 1 and 6, Sato discloses a display apparatus (100, fig. 1 or item 200, fig. 5) comprising at least one memory (see par. 35) and at least one processor (e.g., items 101-108 and/or items 202-207) which function as: a processing e.g., in accordance with the backlight control signal, the backlight unit 108 emits light at the light emission brightness that can implement the upper limit display brightness (upper limit of the display brightness, which is the same as the display range maximum brightness. See par. 45, wherein an area of the backlight unit 108, corresponding to the area in which an image based on the second image data (second processed image data) is displayed, emits light at a light emission brightness in accordance with the display maximum range brightness corresponding to the second image data. See par. 84. Here in these Examples, it is assumed that the display brightness changes linearly with respect to the increase in the pixel value of the image data. Hence, the transfer function having the picture or video signal as input is converted into the linear light output of the display. As such, the EOTF type of the first image data and the second image data are of the same type when processed by backlight unit 108, and therefore the upper-limit brightness of the second display is set in accordance with the upper-limit brightness of the first display.); and the processing unit performs brightness conversion to convert brightness of an image according to the upper-limit brightness set by the setting unit and the EOTF type of the first display in the second image processing (e.g., when the brightness of the HDR image is 600 cd/m.sup.2, the HDR capture image at the display range maximum brightness 600 cd/m.sup.2 is displayed at 100 cd/m.sup.2, and the HDR capture image at the display range maximum brightness 1000 cd/m.sup.2 is displayed at 60 cd/m.sup.2. In other words, even if the original HDR images (HDR images before HDR range processing) among a plurality of HDR capture images are the same, the HDR capture image is displayed brighter as the display range maximum brightness is lower, that is, the plurality of HDR capture images are displayed at different appearances. Therefore, when the capture instruction is received, the capture control unit 104 outputs an instruction to the image processing unit 102 so that the image processing state is changed in accordance with the currently set processing mode. For example, in the cases of FIGS. 14A, 14B, 15A and 15B, the correspondence between the brightness of the capture target image (HDR image (after HDR range processing)) and the pixel values of the capture image changes depending on the state. In Example 1. the image processing state is changed so that this correspondence becomes constant. Thereby a capture image that can be compared with other capture images can be acquired. See par. 56-57).
As per claim 9, Sato discloses performs predetermined image processing such that a difference between a display range of the first display and a display range of the 
Claim 14 relates to a display apparatus and has substantially the same technical features as those of claim 1. Accordingly, the same reasonings as in claim 1 apply herein to claim 19.
The subject matter of claim 15 relates to a method performing the functions of claim 1. As the limitations of claim 1 were found anticipated over the teaching of Sato, it is readily apparent that the applied prior art performs the underlying elements. As such, the same reasoning as in claim 1 applies herein to claim 15.
The subject matter of claim 16 relates to a computer-readable medium. The features of claim 16 are substantially the same as those of claim 1 except the invention category. Accordingly, the same reasoning as in claim 1 applies to claim 16.

Allowable Subject Matter
5. 	Claims 2-5, 7-8, 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because the prior art of record fail to teach the display apparatus according to claim 1, wherein, in a case where the EOTF type is an EOTF type dealing with HDR of absolute brightness, the processing unit determines a display range of the second display according to the upper-limit brightness, and performs the brightness conversion according to the determined display 
	Claim 13 are allowed because the prior art of record fails to particularly teach generating first information showing a brightness distribution corresponding to the first display and second information showing a brightness distribution corresponding to the second display, wherein the display control unit performs control to perform the first 

Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. They are as recited in the attached PTO-892 form

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
02/26/2022